Citation Nr: 9920926	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the claim was not well 
grounded.  The veteran's notice of disagreement was received 
in May 1998.  A statement of the case was mailed to the 
veteran in May 1998.  The veteran's substantive appeal was 
received in July 1998.  


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  The veteran states that he injured his back in service 
and only for purposes of well-grounding a claim this is 
accepted as credible.

3.  There is competent evidence of a current lumbar spine 
disability and there is competent medical evidence of a nexus 
between the service and the current lumbar spine disability.  


CONCLUSION OF LAW

The claim of service connection for a lumbar spine disability 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has a lumbar spine 
disability which was incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his lumbar spine 
disability had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

In this case, the RO determined that there was no record of 
treatment in service for degenerative joint disease of the 
lumbar spine, and no evidence of the disability within the 
presumptive period.  In addition, the RO determined that 
there was no competent medical evidence of a causal 
relationship between the veteran's nerve impairment and his 
service-connected disability.  The Board, however, disagrees 
with the RO's determination that this issue is not well-
grounded and finds that further development is necessary 
pursuant to the VA's duty to assist under 38 U.S.C.A. § 
5107(a) (West 1991) as the claim is well grounded.

In this case, the veteran contends that he sustained a lower 
back injury during service in 1955.  The veteran's service 
medical records are unavailable, presumed destroyed by a fire 
at the National Personnel Records Center (NPRC) in 1973.  The 
first objective evidence of record of the veteran's back 
disability dates from many years after his separation from 
service."

In cases such as this, where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In light of the unavailable service medical records, the 
veteran submitted two lay statements in support of his claim 
of entitlement to service connection for a back disability.  
The first lay statement from an owner of an automobile and 
brake service, dated July 10, 1997, showed that the veteran 
was employed at the auto and brake service during that time 
from 1968 to 1988 and the owner had knowledge of the 
veteran's back problem.  Specifically, the owner was aware 
that the veteran consulted doctors and chiropractors for 
medical attention during his employment at the automobile and 
brake service..  The second lay statement, dated August 29, 
1997, was prepared by J. D.C., who stated that he was 
employed at the same automobile and brake service as the 
veteran from 1976 to 1988 and that during the veteran's 
employment at the automobile and brake service, he was aware 
of the veteran's back problem and that the veteran consulted 
physicians for medical treatment of his back disability.

The post service medical evidence of record consists of a 
July 1997 VA medical examination and various private and VA 
clinical treatment reports dating back to 1975.  Of 
particular note is a February 1997 VA outpatient treatment 
record indicating that the veteran had a history of chronic 
back pain since 1956 secondary to trauma in service. 

During the veteran's VA medical examination in July 1997, he 
reported that he sustained an injury to his back during 
service in 1955 or 1956.  The veteran reported that he felt a 
very sharp pain in his back while lifting a large pot of 
food.  He asserted that he was referred to the staff 
physician.  The veteran contended that he has experienced low 
back pain ever since this injury occurred.  The examiner 
performed range of motion testing and determined that the 
veteran's limitation of motion is mild.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine.

In sum, in light of the recent medical evidence as noted, 
there is competent evidence of a current disability, there is 
evidence from the veteran of incurrence of this disability in 
service which, only, for purposes of well-grounding a clam is 
considered credible, and there is competent medical evidence 
of a nexus between current lumbar spine disability and 
service.  In light of the foregoing, all of the criteria of 
Caluza have been met.  As such, the claim for service 
connection for a lumbar spine disability is well-grounded.  


ORDER

The veteran's claim of entitlement to service connection for 
a lumbar spine disability is well-grounded and the appeal is 
granted to this extent only.





REMAND

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines that the 
claimant has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9 (1998), specifying the action to 
be taken. Bernard.  Since the RO found that the veteran's 
claim for service connection for a lumbar spine disability to 
be not well-grounded, this issue must be remanded to the RO 
for an initial analysis on the merits of the claim.  When 
considering the veteran's claim on the merits, the RO should 
weigh the probative value of all of the evidence of record, 
including any recent additional medical evidence added to the 
record.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request and associate 
with the claims file all available recent 
VA medical records concerning the 
veteran's treatment for a back 
disability, not already associated with 
the claims file.

2.  The RO should the veteran's claim for 
entitlement to service connection for a 
lumbar spine disability on the merits.  
When considering the claim on the merits, 
the RO should weigh the probative value 
of all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

